OPINION
PER CURIAM.
DefendanL-Appella.it William Lorenzo Butler was convicted by a jury on a two-count charge of possession with intent to distribute fifty grams or more of cocaine *359base in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and possession with intent to distribute a quantity of cocaine hydrochloride in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C). Butler filed a motion to suppress evidence seized pursuant to the warrantless search of his vehicle, and the district court referred the motion to a magistrate judge for report and recommendation pursuant to 28 U.S.C. § 686(b)(1)(B) and (C). Adopting the magistrate judge’s report and recommendation in full, the district court denied Butler’s motion to suppress on the ground that Butler voluntarily consented to the search of his car.
After careful review of the record in this case, the applicable law, counsels’ briefs and arguments, and the magistrate judge’s report and recommendation, we conclude that the magistrate judge did not err in its determination that Butler voluntarily consented to the search of his vehicle. Because the magistrate judge thoroughly and properly analyzed all of Butler’s contentions, we believe that the issuance of a full written opinion in this case would be dupli-cative and serve no useful purpose. Accordingly, we AFFIRM the decision of the district court adopting the magistrate judge’s report and recommendation in full.